JOHNSON, Judge.
Appellant, a general contractor, appeals from an adverse final summary judgment wherein the appellee was awarded $2,787.89.
Without going into the factual situation involved herein, it is sufficient to state appellant’s point on appeal to be as follows: Can an unpaid materialman recover a money judgment against the general contractor for materials delivered to a subcontractor ?
We do not feel that the trial court erred as a matter of law in entering a money judgment against the appellant general contractor. Statutes of a remedial nature, such as the Mechanic’s Lien Statute, should be liberally construed to advance the remedy intended. Pools by Tropicana, Inc. v. Swan, 167 So.2d 775 (Fla.App.2nd, 1964). Also see Canada Dry Bottling Company v. Meekins, Inc. of Dade County, 219 So.2d 439 (Fla.App.3rd, 1969).
Accordingly, the judgment appealed herein is affirmed.
SPECTOR, C. J., concurs.
RAWLS, J., dissents.